The overruling of the certiorari was not error.
        DECIDED SEPTEMBER 6, 1941. REHEARING DENIED SEPTEMBER 23, 1941.
Clarence Rutherford was convicted in the criminal court of Fulton County of the offense of possessing one pint of untax-paid whisky. His petition for certiorari was overruled by a judge of the superior court, and he excepted to that judgment. On the trial two policemen testified that in the house where the defendant and his wife lived, they found one pint of untax-paid corn whisky. One of the policemen, when the attorney for the accused objected to his testimony that the whisky was corn whisky on the ground that it was a conclusion of the witness, further testified: "I know corn whisky when I smell it." A witness for the defendant testified that he bought a quart of gin at a liquor store, went to his house and filled up a pint bottle with the gin and carried that bottle to the defendant's house, and that that was the pint bottle which the policeman found. It was for the jury to determine which of these witnesses they should believe, and they evidently rejected the testimony of the defendant's witness. The verdict was authorized by the evidence, and the overruling of the certiorari was not error for any reason assigned.
Judgment affirmed. MacIntyre and Gardner, JJ., concur. *Page 744